Citation Nr: 1234543	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted a 10 percent disability rating for service-connected PTSD.  A notice of disagreement was filed in May 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in March 2010.


FINDINGS OF FACT

1.  From December 31, 2008 to May 8, 2012, the Veteran's PTSD has been productive of social and occupational impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, chronic sleep impairment, and mild memory loss; but not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment; and, impaired abstract thinking.  

2.  From May 9, 2012, the Veteran's PTSD has been productive of social and occupational impairment, with anxiety, chronic sleep impairment, hypervigilance, anger, irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; but not manifested by suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and, neglect of personal appearance and hygiene. 



CONCLUSIONS OF LAW

1.  From December 31, 2008 to May 8, 2012, the schedular criteria for a rating of 30 percent (but no higher) for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  From May 9, 2012, the schedular criteria for a rating of 50 percent (but no higher) for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In February 2009, a VCAA letter was issued to the Veteran with regard to his increased rating claim for PTSD.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  The Veteran has submitted lay statements in support of his claim; however, he has not identified any medical providers pertaining to his PTSD and has specifically denied seeking treatment for his PTSD.  

The Veteran was afforded an examination in April 2009 requested by VA, and was afforded a VA examination in May 2012.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an increased rating for PTSD.


Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the rating criteria for PTSD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

An evaluation of 10 percent is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

An evaluation of 30 percent is warranted for occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For purposes of considering the evidence in connection with the chronic adjustment disorder with PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

In December 2008, the Veteran filed an increased rating claim.  He asserted that his PTSD had gotten worse and that it was getting harder for him to control his temper and he reported getting irritated "a lot easier."

In a March 2009 statement from the Veteran, he asserted that he has difficulty establishing and maintaining effective work and social relationships.  He gets very easily irritated and finds it hard to manage his temper.  He often times forgets little things at work and around his house, such as forgetting where he put his keys and forgetting people's names.  

In April 2009, the Veteran underwent an examination with David L. Vlach; such examination was requested by VA.  The Veteran reported anger, poor sleep/nightmares, irritability, chronic headaches, guilt, and depression.  His anger occurs 2 to 3 times per week.  His poor sleep occurs nightly.  Nightmares occur once or twice per week.  Irritability occurs daily.  Headaches occurs daily.  Guilt and depression are constant.  His anger is moderate in severity, usually verbal, not against people or property.  He sleeps 4 to 5 hours per night, poor quality.  His nightmares are severe.  His irritability is of mild to moderate severity.  His headaches are moderate and worsen with stress.  His guilt and depression are mild to moderate.  His anger lasts 10 minutes to all day.  His nightmares are brief.  His irritability is constant, as are his guilt and depression.  His headaches last hours to days.  He has been married 32 years and has an overall good relationship.  He has few social relationships.  He works full time for the VFW.  He performs yard work, watches television and walks his dog.  He has chronic irritability, sleep disturbance, anger, and social isolation.  He experiences irritability, poor sleep and is demoralized and disillusioned.  

On mental status examination, the Veteran did not have impairment of thought process; impairment of communication; delusions; hallucinations; or inappropriate behavior.  He had no suicidal or homicidal thoughts, plans or intent.  He was able to maintain personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  He had no memory loss or impairment.  He had no obsessive or ritualistic behavior that interfere with routine activities.  He did not have any irrelevant, illogical, or obscure speech patterns.  He did not experience panic attacks.  He had depression, and occasional depressed mood when he sees a reminder of war.  This can last for a few minutes to a day.  He is occasionally counseled at work over anger when depressed.  He has been reprimanded for anger/insubordination at work.  He had no anxiety.  He does not have impaired impulse control.  He has sleep impairment which includes nightmares three times per week and he sleeps poorly at night.  He denied any interference with employment and social functioning.  

The Axis I diagnosis was PTSD and there were no other diagnoses.  The examiner assigned a GAF score of 70.  The examiner noted that the Veteran does not claim unemployment due to the effects of his PTSD.  The examiner commented that there are PTSD signs and symptoms that are transient or mild which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Per the Veteran's report, he has not sought treatment for his PTSD.  The examiner commented that there is potential for considerable improvement with treatment.  But some symptoms are likely to persist indefinitely.  

In May 2012, the Veteran underwent a VA examination.  He reported increased social isolation since his last examination.  He had no change in work stress but had been disciplined for "insubordination" at work and his employer had asked him to attend an anger management class.  He has had verbal confrontations with his supervisor.  He has been prescribed psychiatric medication but has not taken it and has declined treatment.  The examiner checked the boxes indicating that the Veteran makes efforts to avoid thoughts, feelings or conversations associated with his traumatic experiences; he avoids activities, places, or people that arouse recollections of the trauma; he has markedly diminished interest or participation in significant activities; and, he has feelings of detachment or estrangement from others.  The examiner checked the boxes indicating that he has difficulty falling or staying asleep; he has irritability or outbursts of anger; he has difficulty concentrating; and, he experiences hypervigilance.  

The PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner checked the boxes indicating that he has depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; and, impaired impulse control, such as unprovoked irritability with periods of violence.  With regard to the best summary of the Veteran's level of occupational and social impairment, the examiner indicated that he has occupational and social impairment with reduced reliability and productivity.  The examiner assigned a GAF score of 55.  

Upon review of the objective findings and subjective complaints of record, it is clear that the Veteran's PTSD results in significant impairment of both occupational and social functioning.  There are no treatment records to review as the Veteran has declined to seek treatment for his PTSD, thus the disability rating assigned is based on the two VA examination reports of record and the lay statements of the Veteran.  

As detailed, the April 2009 VA examiner assigned a GAF score of 70, which denotes some mild symptoms such as depressed mood and mild insomnia, but generally functioning pretty well with some meaningful interpersonal relationships.  In his lay statements, the Veteran reported sleep problems, nightmares, and irritability.  He also experiences anger at work and has been counseled for insubordination.  While he has a good relationship with his spouse, he has also reported few friends and more recently social isolation.  

Based upon a review of the objective findings of record, the evidence leads the Board to conclude that for the period December 31, 2008 (date of receipt of increased rating claim) to May 8, 2012, the disability picture resulting from his PTSD approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, so as to warrant a 30 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board acknowledges that not all of the criteria for a 30 percent rating were met during the appeal period; however, his occasional depressed mood did result in his being counseled for anger at work and the Veteran lacked impulse control.  

For this period, however, the Board has determined that after reviewing the entire evidence of record, the Board is compelled to find that a disability rating in excess of 30 percent is not warranted for this period.  For this period, based on the subjective complaints of the Veteran and objective findings of the April 2009 examiner, the Veteran's PTSD was essentially manifested by irritability, anger, depressed mood, and sleep problems.  Nevertheless, the VA examination report does not reveal occupational and social impairment with reduced reliability and productivity due to PTSD symptoms listed in the schedular criteria for a 50 percent rating (outlined above).  On interview in April 2009, he did not show flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; impairment of memory; disturbances of motivation and mood; nor difficulty in establishing and maintaining effective work and social relationships.  While acknowledging the Veteran's subjective report of forgetting little things at work and around his house, such as forgetting where he put things or people's names, the Board finds that this constitutes mild memory loss as contemplated by the 30 percent rating criteria.  As detailed, the April 2009 examiner commented that the Veteran's PTSD symptoms were transient or mild which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; this objective finding is consistent with the criteria for a 30 percent disability rating.  Moreover, he has denied suicidal or homicidal ideation.  There have been no demonstrated obsessional rituals which interfere with his routine activities; his speech is not intermittently illogical, obscure, or irrelevant; there has been no demonstrated near-continuous panic or depression to a degree affecting his ability to function independently, appropriately and effectively; there is no indication of spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  The evidence of record reflects that the Veteran has difficulty in his social and occupational environment, wherein he becomes irritable and angry, but the evidence does not reflect any violence as a result of such anger.  He has specifically only reported verbal altercations.  For this period, the demonstrated symptomatology reflects that the Veteran's PTSD is manifested by mild to moderate difficulty in social and occupational functioning.  Indeed, the Veteran was fully oriented and was able to establish rapport with examiner.  In consideration of the subjective and objective symptomatology of record for this period, the Veteran's PTSD is not indicative of occupational and social impairment rising to the level required for a 50 percent disability rating under the rating criteria.

The Board has determined that from May 9, 2012, a 50 percent disability is warranted based on the subjective complaints of the Veteran and objective findings reflected in the examination report.  Such rating is awarded based on the Veteran's subjective complaint of increased social isolation and his continued difficulties with anger at work.  Moreover, the VA examiner found impairment of memory, disturbances of motivation and mood, to include feelings of detachment or estrangement of others, and diminished interest in activities.  The VA examiner opined that the Veteran's PTSD resulted in reduced reliability and productivity in social and occupational situations.  Likewise, the GAF score of 55 assigned denotes moderate symptoms or moderate difficulty in social, occupational, or school functioning, such as few friends, and conflicts with peers or coworkers.  Based upon a review of the objective findings of record, the evidence leads the Board to conclude that the disability picture resulting from his PTSD approximates occupational and social impairment with deficiencies with reduced reliability and productivity so as to warrant a 50 percent disability rating, during the period from May 9, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board acknowledges that not all of the criteria for a 50 percent rating were met during this period; however, as noted earlier, the listed criteria are examples of the types and degree of the symptoms.  

After reviewing the entire evidence of record, the Board is compelled to find that a disability rating in excess of 50 percent is not warranted for the period from May 9, 2012.  For this period, the Veteran's PTSD is essentially manifested by anger, irritability, depressed mood, and social detachment and isolation.  Nevertheless, the VA May 2012 VA examination report does not reveal occupational and social impairment with deficiencies in most areas due to PTSD symptoms listed in the schedular criteria for a 70 percent rating (outlined above).  On interview, his judgment and insight have been good, and he has denied suicidal or homicidal ideation.  There have been no demonstrated obsessional rituals which interfere with his routine activities; his speech is not intermittently illogical, obscure, or irrelevant; there has been no demonstrated near-continuous panic or depression to a degree affecting his ability to function independently, appropriately and effectively; there is no indication of spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  He has been married for many years and does have limited social relationships.  The evidence of record reflects that the Veteran has difficulty in his social and occupational environment, wherein he becomes irritable and angry, but the evidence does not reflect any violence as a result of such anger.  For this period, the demonstrated symptomatology reflects that the Veteran's PTSD is manifested by moderate to severe difficulty in social and occupational functioning.  Indeed, the Veteran has consistently been fully oriented and was able to establish rapport with the examiner.  In consideration of the subjective and objective symptomatology of record, from May 9, 2012 the Veteran's PTSD is not indicative of occupational and social impairment rising to the level required for a 70 percent disability rating under the rating criteria.

The Board acknowledges that the Veteran may experience fluctuations in symptomatology, and such has been considered in assigning the staged 30 percent and 50 percent disability ratings.  Consideration of the observations and examinations of the Veteran fully support a finding that the criteria for a rating in excess of the 30 percent disability rating from December 31, 2008 to May 8, 2012 are not met, and that a rating in excess of the 50 percent disability rating from May 9, 2012 are not met.  A disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Thus, the objective characteristics described do not meet the criteria for a 50 percent disability rating from December 31, 2008 to May 8, 2012, and do not meet the criteria for a 70 percent disability rating from May 9, 2012  Moreover, it stands to reason that if a higher rating of 70 percent is not warranted from May 9, 2012, then neither is a higher rating of 100 percent warranted in this instance. 

The Board has also considered whether this case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for the Veteran's PTSD.  In this respect, the Board notes that the medical evidence fails to show and the Veteran has not asserted that he required frequent periods of hospitalization for his service-connected PTSD; as noted he has not sought treatment during the appeal period.  Neither has marked interference with employment been demonstrated as solely a result of his service-connected PTSD; the Veteran is employed in a full-time capacity.  Likewise, no examiner has concluded that the Veteran's PTSD resulted in total occupational impairment.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the evaluations assigned therein.  What the Veteran has not shown in this case is that his service-connected PTSD, alone, has resulted in unusual disability or impairment that rendered the criteria and/or degrees of disability contemplated in the rating schedule impractical or inadequate at any time during the current appeal.  Therefore, the Board finds that the criteria for submission for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that a request for a TDIU has not been reasonably raised, as the evidence of record does not reflect unemployability.  The Veteran has been employed in a full-time capacity during the course of this appeal.  Thus, entitlement to a TDIU per 38 C.F.R. § 4.16(b) is not raised by the record and is not warranted for this period.

In conclusion, the Board finds that a disability rating of 30 percent, but no higher, is warranted for the Veteran's PTSD from December 31, 2008 to May 8, 2012, and a disability rating of 50 percent, but no higher, is warranted for the Veteran's PTSD from May 9, 2012.  

CONTINUED ON NEXT PAGE...


ORDER

From December 31, 2008 to May 8, 2012, entitlement to a disability rating of 30 percent for PTSD is granted, subject to the regulations governing the award of monetary benefits.

From May 9, 2012, entitlement to a disability rating of 50 percent for PTSD is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


